Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicants filed a terminal disclaimer to overcome the obvious double patent rejection for US Patent No. 10,880,368.  The closest prior art, Maheshwari (Scalability and and PerformanceEvalualion of Edge Cloud Systems for Laiency Constrained Applications,” 2018 IEEE / ACM Symposium on Edge Computing (SEC), 2078, pp. 286-299, dai 1G. 11GS/SEC 2018.00028 ) teaches using anycast by having routers maintain resources of neighboring edge cloud.  It scans the best edge which can server the user within a latency threshold limit.  The edge server that receives the edge server plans decides whether it can service the request based on application requirement and the traffic load.  Guim Bernaut et al. (US 2020/0007460) anticipates a future demand of the edge microcloud.  It then dynamically configures the micoedge cloud based upon the anticipated demand of the device.  Although the prior art teaches portions of the claimed invention, it fails to teach the concept of the service function chain at the edge cloud which performs one or more operations which includes sending to the cloud orchestrator the respective edge cloud identified associated with the edge cloud, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theGlenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454